PER CURIAM.
Having considered the appellant’s responses to this Court’s order dated March 21, 2005, we dismiss this appeal for lack of jurisdiction. The Order denying the appellant’s “Motion to Amend [Motion for Rehearing] and Second Motion to Amend,” entered on January 31, 2005, is nonappealable. Because the motion for rehearing is not subject to appellate review, this Court is without appellate jurisdiction. *944See Carter v. State, 242 So.2d 737 (Fla. 1st DCA 1970); Fla. R.App.9.110(b).
DISMISSED.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.